Citation Nr: 0025220	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-10 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
death pension benefits in the calculated amount of $4,068.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to December 
1944.  He died in May 1995.  The appellant is his surviving 
spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
appellant's claim of entitlement to a waiver of recovery of 
an overpayment of VA death pension benefits. 


FINDINGS OF FACT

1.  The appellant bears significant fault with respect to 
creation of the overpayment in the amount of $4,068.00 by 
virtue of her failure to promptly notify the RO of the total 
amount of family income received from the Social Security 
Administration.

2.  Recovery of indebtedness in the total amount of 
$4,068.00, would not be against equity and good conscience.


CONCLUSION OF LAW

Recovery of death pension benefits in the amount of 
$4,068.00, plus accrued interest, would not be against equity 
and good conscience, and recovery of that amount by the 
Government is not waived.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking waiver of an overpayment of VA death 
pension benefits in the amount of $4,068.00.

In the interest of clarity, the Board will first discuss the 
pertinent law and regulations.  The Board then review the 
factual background underlying the appellant's claim.  The 
Board will then analyze the issue on appeal and render a 
decision.

Applicable Law and Regulations

VA death pensions

The surviving spouse of a veteran is entitled to receive VA 
improved death pension if the veteran had qualifying service 
or at the time of death was receiving or entitled to receive 
compensation for a service-connected disability.  38 U.S.C.A. 
§ 1541(a); 38 C.F.R. § 3.3(b)(4).  Improved death pension 
benefits shall be paid at the maximum annual rate reduced by 
the amount of annual income received by the surviving spouse 
and any dependent children.  38 U.S.C.A. §§ 1541(b), (c); 
38 C.F.R. §§ 3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5).  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded; nonrecurring income 
will be counted as income for a full 12-month annualization 
period following receipt of the income. 38 C.F.R. § 3.271(a).

For pension purposes, payments of any kind from any source 
will be counted as income during the 12 month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (1999).  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272 (1999).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in income, net worth, or other circumstance that 
affects the payment of benefits.  38 U.S.C.A. § 1506 (West 
1991); 38 C.F.R. §§ 3.277, 3.660 (1999).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. § 
3.660(a)(3) (1999).

The provisions of 38 C.F.R. § 3.660(a)(2) provides that where 
reduction or discontinuance of a running award of any benefit 
is required because of an increase in income, . . . the award 
shall be reduced or discontinued effective the end of the 
month in which the increase occurred.

Waiver of indebtedness

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a).  If 
there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(1999).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (1999).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual Background

The veteran died in May 1995.  In June 1995, the appellant 
filed a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse.  Therein, the appellant indicated that 
she was receiving Social Security benefits.  She reported 
that the monthly amount of her Social Security benefits 
totaled $95.25 and that she had three children under the age 
of 18, who were born in November 1977, September 1979 and 
January 1981.  She reported that each of her children's share 
was $127.00.  She also reported that neither she or her 
children had any other source of income.  

In September 1995, the appellant was informed by the RO that 
she was entitled to death pension benefits.  She was notified 
that effective June 1, 1995, she was being paid as the 
surviving spouse of the veteran with three dependent children 
under the age of 18.  The RO explained that the annual 
countable family income of $6,096.00 had been computed by 
multiplying her monthly Social Security income of $508.00 
($127.00 x 4=$508.00) by 12.  She was notified that effective 
the 18th birthday of each child, the child would be removed 
from the award and the benefits would be reduced, and that a 
copy of the latest Social Security award letter would be 
required to be submitted each time a child attained the age 
of 18.  

In the September 1995 correspondence, the RO also advised the 
appellant that the monthly pension payments were dependent on 
her marital status, the total amount of family income and the 
total number of dependents.  She was advised that the RO 
should be notified immediately of a change in any of those 
factors.  She was also informed that when reporting income, 
it was necessary to report the total amount of income 
received the household, the source of the income and when the 
income was received. 

In correspondence from the RO dated in April 1996, the 
appellant was notified of an amendment to her pension award.  
She was informed that the award was based on countable income 
of $6,228.00 from December 1, 1995, in the form of Social 
Security income to herself and her two daughters in the 
amount of $2,076.00, each ($173.00 a month x 12).  She was 
advised that maximum annual income rate was $8,644.00 
effective from December 1, 1995 to September 1997, based on 
income for the appellant and two dependent children. 

In correspondence from the RO dated in June 1997, the RO 
notified the appellant of a proposal to stop payments 
effective from December 1, 1995 due to evidence showing that 
her family income or net worth had changed.  She was advised 
that the evidence supporting the proposed termination 
consisted of Social Security Administration payment data 
showing that she was receiving a higher rate of Social 
Security benefits than had previously been reported.  She was 
requested to send a copy of the amended Social Security 
letter showing the gross monthly rates from December 1, 1995 
to the present.  The RO stated that payments would not be 
adjusted until 60 days after the date of the letter and 
advised her that the potential overpayment could be minimized 
by agreeing with the proposed action in writing or requesting 
an immediate adjustment in payments.  


In August 1997, the appellant was informed of the termination 
of pension benefits effective from December 1, 1995 due to 
excessive income.  She was advised that her total annual 
income from December 1, 1995 was determined to be $9,756.00, 
consisting of Social Security benefits to her in the amount 
of $5,604.00 and to her two children in the amount of 
$2,076.00 each, and that this total annual amount exceeded 
the maximum annual rate of $8,644.00.  She was further 
informed that her total annual income from December 1, 1996 
was determined to be $10,044.00, consisting of Social 
Security benefits to her in the amount of $5,772.00 and for 
her two children in the amount of $2,136.00 each, and that 
this total annual amount exceeded the maximum annual rate of 
$8,644.00.  

In September 1997, the RO received notification that one of 
the appellant's daughter's was enrolled at a community 
college as a part-time student from August 1997 to December 
1997.  The RO also received correspondence from the Social 
Security Administration dated in September 1997 indicating 
that the appellant's daughter no longer qualified for Social 
Security benefits and that her last payment would be made in 
September 1997 because she had reached the age of 18, was not 
disabled, and was not a full-time elementary or high school 
student.  

In September 1997, the appellant submitted an Improved 
Pension Eligibility Verification Report (EVR).  Therein, she 
indicated that she had not been employed during the past 12 
months.  She also indicated that she had no sources of income 
and that neither she or her daughters received any Social 
Security income.  

In September 1997, the appellant requested a waiver of the 
charged indebtedness due to financial hardship.  The 
appellant filed an Application for Exclusion of Children's 
Income in February 1998.  In March 1998, the appellant was 
requested by VA to furnish a copy of each of her family 
members' Social Security award letters from December 1, 1995 
forward.

In April 1998, the appellant filed a second Application for 
Exclusion of Children's Income.  Therein, she also provided 
an accounting of average monthly expenses totaling $900.00.  
These monthly expenses consisted of: food-$300.00; utilities 
and heat-$100.00; telephone-$25.00; operation of automobile-
$125.00; clothing -$200.00; insurance-$50.00; and furniture 
and household goods in the amount of $100.00.  She indicated 
that the electric and water bills increased in the summer 
months.  She reported that her son had joined the service and 
that two of her three daughters were married in common law. 

In April 1998, the appellant also provided an accounting of 
Social Security benefits paid to her family in 1995.  The 
information showed that her youngest and second youngest 
daughters received benefits in the amount of $2,064.93, her 
oldest daughter received benefits in the amount of $1,608.93, 
her son received benefits in the amount of $1,280.00, and 
that the appellant received benefits in the amount of 
$3,295.00.

In a June 1998 decision, the Committee on Waivers and 
Compromises of the RO (the Committee) denied the appellant's 
request for a waiver of the charged indebtedness in the 
amount of $4,068.00 plus interest.  The Committee explained 
that the appellant was paid VA death pension benefits from 
December 1, 1995, based on $6,228.00 annual countable income.  
It was noted that information was received which showed that 
she had actually received $10,044.00 countable income and 
that the appellant's award was therefore terminated, creating 
an overpayment in the amount of $4,068.00.  The Committee 
indicated that this overpayment was the result of the Social 
Security Administration reporting a higher monthly rate of 
benefits for the appellant and her dependents than she had 
reported.  The Committee determined that the appellant was 
free from fraud, misrepresentation or bad faith.  

The Committee's decision further explained that the appellant 
did not timely report the increase in her family income from 
Social Security benefits and that therefore she was at fault 
in creating the debt.  It was noted that she submitted family 
income information from Social Security for the year 1995 but 
not for 1996 or 1997 and observed that she failed to submit 
requested evidence which could have reduced or cleared the 
overpayment.  It was also noted that she failed to submit 
financial status reports which were requested in December 
1997 and January 1998 to substantiate her claim of financial 
hardship.  The Committee also found that the appellant was 
unjustly enriched when she continued to accept and negotiate 
monthly VA pension benefits without reporting all of her 
family income.  Therefore, the request for a waiver was 
denied.  

In October 1998, the appellant filed a third Application for 
Exclusion of Children's Income.  In her application, she 
provided an accounting of average monthly expenses totaling 
$1626.00.  These monthly expenses consisted of: rent-$125.00; 
food-$300.00; utilities and heat-$170.00; telephone-$21.00; 
operation of automobile-$500.00; clothing -$300.00; 
insurance-$50.00; furniture and household goods in the amount 
of $100.00; and medical expenses in the amount of $50.00. 

In October 1998, the appellant also provided family income 
information from the Social Security Administration for the 
year 1996 and 1997.  The information showed that her youngest 
and second youngest daughters received benefits in the amount 
of $5616.00 in 1996, and that the appellant received benefits 
in the amount of $5616.00 in 1996.  The information showed 
that her youngest daughter received benefits in the amount of 
$6839.00 in 1997, and that the second youngest daughter 
received benefits in the amount of $5105.00 (having reached 
the age of 18 in September 1997).  The appellant received 
benefits in the amount of $481.00 in 1997.

A financial status report (FSR) was submitted in January 
1999.  The appellant indicated that she was not married and 
was not employed.  She listed no monthly net income, and 
indicated that she did not receive monthly Social Security 
benefits.  Total monthly expenses were listed as $257.00, 
including $0.00 for rent; $200.00 for food; $50.00 for 
utilities and heat; and $57.00 for other living expenses 
including automobile insurance.  She listed her only asset as 
a 1985 pick-up truck with a value of $300.00.  She indicated 
that she had one installment debt due to the purchase of a 
truck in November 1996.  She reported that the original 
amount of the debt was $3,500.00, which was due in monthly 
installments of $150.00.  She reported that the unpaid 
balance of that debt was $300.00 and that there was no past 
due amount.   

In a Supplemental Statement of the Case issued in February 
1999, waiver of the debt was denied.

Analysis

The appellant has argued that a waiver of recovery of 
overpayment of VA death pension benefits in the amount of 
$4,068.00 is warranted.  She maintains that she submitted all 
of the information from the Social Security Administration 
which was requested by VA and has explained that her 
daughters turned 18 and were not receiving Social Security 
benefits.

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the appellant's claim is well 
grounded, that is plausible or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claim has been found to be well grounded, VA has a 
statutory duty to assist the veteran with the development of 
evidence to support the claim. 38 U.S.C.A. § 5107(a). In this 
case, the Board is satisfied that all relevant facts have 
been properly developed.  The appellant has not pointed to 
any evidence which is relevant to his claim which has not 
been obtained by VA, and there is otherwise no indication 
that there exists additional records which would aid the 
Board in its decision.  The appellant has been accorded ample 
opportunity to provide evidence and argument in support of 
her request for a waiver.  The Board notes in passing that it 
will treat the matter of the appellant's January 1999 
Financial Status Report in some detail below.  The Board 
concludes that there is no further duty to assist the 
appellant in developing her claim under 38 U.S.C.A. § 
5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. See 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
claimant "need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Creation of the Debt

When an appellant raises the issue of the validity of the 
debt as a part of the waiver application, the waiver 
application cannot be adjudicated without first deciding the 
appellant's challenge to the lawfulness of the debt asserted 
against him.  Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991).  The appellant does not contend, and the record does 
not show, that the debt in this case was not validly 
incurred.  Further, it appears from the record that the 
appellant was properly notified of the overpayment and that 
all due process considerations were duly complied with by VA.  
The Board finds that the appellant's indebtedness was 
properly established and that this question need not be 
addressed further.  See Schaper, 1 Vet. App. at 437.

Fraud, Misrepresentation, or Bad Faith

Waiver of repayment of an indebtedness is precluded if there 
is any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of the person having an 
interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) (West 
1991).  In order to determine whether waiver may be granted, 
it is first necessary to examine the question of whether the 
overpayment was created as a result of fraud, 
misrepresentation, or bad faith on the part of the claimant.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994), citing 38 
C.F.R. § 1.965.

A finding that an appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
grant of a waiver of recovery of the overpayment.  See 38 
U.S.C.A. § 5302(c); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  This parallels the "clean hands" doctrine 
familiar in equity cases: only if an appellant is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555, 556 
(1992).

Under the law as it currently stands, "bad faith" is defined 
as "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (1997); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).

The RO has determined that the appellant did not demonstrate 
fraud, misrepresentation or bad faith in connection with this 
matter.  The facts reflect that the appellant failed to 
report the full amount of Social Security benefits paid to 
her family from December 1, 1995.  The reason for this is not 
clear, but there is no evidence of record that the 
appellant's action represented a willful intent to deceive or 
defraud.  Therefore, the Board finds that there was no 
showing of fraud, misrepresentation, or bad faith shown on 
the part of the appellant in conjunction with the creation of 
an overpayment that has been assessed against her.

Having found that there is no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant, the Board will turn to the question of 
whether recovery of the indebtedness would be against equity 
and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a) 
(1999).

Considerations of Equity and Good Conscience

As noted above, all elements pertaining to the standard of 
equity and good conscience must be considered by the Board.

The first element to consider is "fault of the debtor", which 
is defined as "[w]here actions of the debtor contribute to 
creation of the debt."  38 C.F.R. § 1.965(a)(1).  The second 
element is "balancing of faults", which requires a weighing 
of the fault of the debtor against the fault of VA.  38 
C.F.R. § 1.965(a)(2).  

The appellant was advised on many occasions of her 
responsibility to promptly report any changes in her family 
income to include her own income.  Effective June 1, 1995 she 
was paid benefits as a surviving spouse with three dependent 
children under the age of 18.  Based on the appellant's 
reported family income, her countable income was computed as 
$6,096.00 and was determined by multiplying monthly Social 
Security income of $508.00 ($127.00 x 4 = $508.00) by 12.  

However, verification of the appellant's family income from 
the Social Security Administration dated from 1995 to 1997 
reflects that from December 1995, the appellant under-
reported the amount of income received for she and her 
daughters resulting in an overpayment in the amount of 
$4,068.00.  In fact, the amount of her family Social Security 
income exceeded VA maximum income limits.  

The appellant has argued that changes in the dependency 
status of her daughters due to their reaching the age of 18 
resulted in the overpayment.  However, one of the appellant's 
daughter's reached the age of 18 in November 1995, before the 
overpayment at issue arose, and her next oldest daughter did 
not turn 18 until September 1997, well after the overpayment 
at issue arose.  Therefore, it is clear that changes in the 
dependency status of the appellant's daughters played no role 
in the creation of the overpayment.  

In short, the indebtedness to VA was created due to the 
failure of the appellant to provide the correct information 
as to the amount of her family income in a prompt manner and 
her failure to taken any steps to reduce the debt.  The 
appellant thus bears significant fault with respect to this 
matter.  

With respect to balancing of faults, the Board can identify 
no fault on the part of VA, and none has been pointed to by 
the appellant.  As described above, VA clearly and repeatedly 
informed the appellant of her obligations.  Once the 
overpayment became evident to VA, steps were quickly taken to 
prevent additional overpayment. 

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basis necessities."  38 C.F.R. § 1.965(a)(3).  

In her January 1999 Financial Status Report, the appellant 
indicated that she was not married and was not employed.  She 
listed no monthly net income, and indicated that she did not 
receive monthly Social Security benefits.  Total monthly 
expenses were listed as $257.00, including $0.00 for rent; 
$200.00 for food; $50.00 for utilities and heat; and $57.00 
for other living expenses including automobile insurance.  
She listed her only asset as a 1985 pick-up truck with a 
value of $300.00.  She indicated that she had one installment 
debt due to the purchase of a truck in November 1996.  She 
reported that the original amount of the debt was $3,500.00, 
which was due in monthly installments of $150.00.  She 
reported that the unpaid balance of that debt was $300.00 and 
that there was no past due amount.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

The Board observes that the appellant's financial status 
report raises several troubling questions.  Initially, it is 
noted that the appellant reported therein that she received 
no income from any source and that she has monthly expenses 
of $257.00.  She has provided no explanation for how those 
monthly expenses are paid, given the fact that she reportedly 
has no monthly income.  Even more inexplicable, is the fact 
that she bought a truck in November 1996 for $3500.00, which 
she was paying for in monthly installments of $150.00; which 
at the time the financial status report was filed in January 
1999, was nearly paid in full and for which no past due 
amounts were owed.  Clearly, the appellant is receiving 
income from some source or sources. 

The Board also finds it most odd that in October 1998, just 
three months prior to the January 1999 financial status 
report, the appellant provided an accounting of average 
monthly expenses totaling $1626.00.  These monthly expenses 
consisted of: rent-$125.00; food-$300.00; utilities and heat-
$170.00; telephone-$21.00; operation of automobile-$500.00; 
clothing -$300.00; insurance-$50.00; furniture and household 
goods in the amount of $100.00; and medical expenses in the 
amount of $50.00.  At that time she failed to list her 
income, but she did not indicate that she had any trouble 
meeting her expenses.  The discrepancy between the figures 
provided by the appellant in October 1998 and January 1999, a 
period of just three months, is significant.  No explanation 
for such discrepancy has been provided by or on behalf of the 
appellant.  

Essentially, the Board does not to find the information 
provided by the appellant in the January 1999 financial 
status report to be credible.  It appears from the January 
1999 financial status that the appellant is receiving income 
from some source which she is not accurately reporting.  

The Board has given consideration to remand this case to 
enable the appellant to provide an accurate report of her 
financial status.  However, the appellant has already been 
accorded ample opportunity to do so, and her response has 
been less than forthright.  The Board wishes to point out 
that, although VA is required by statute and by case law to 
assist appellants in developing well-grounded claims, "The 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). When, as here, a 
claimant fails to provide accurate information, there is no 
requirement on the part of VA to expend additional resources 
in an effort to induce her into filing an accurate statement.
 
As a result of her lack of cooperation and forthrightness, 
the Board is unable to conclude that to require payment of 
the indebtedness of $4,068 would result in undue hardship.  
Whatever her monthly income, it appears that the appellant is 
able to make ends meet without any reported financial 
hardship.  There is no indication of record that repayment of 
the entire amount, if spread out in installments of $60 
monthly over a period of five years, see 38 C.F.R. § 1.917, 
would in any way lead to financial hardship.  The Board 
further notes in passing that the appellant's children appear 
have reached the age of majority and are no longer dependent 
upon her for support. 

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4). In this regard, the 
Board observes that the purpose of VA death pension is to 
make up the difference between a claimant's countable annual 
income and the maximum annual VA rate.  In this case, the 
evidence reflects that from December 1, 1995, the amount of 
the appellant's family income was in excess of the maximum 
annual rate and that therefore no benefits were due.  Since 
the financial status of the appellant's family did not even 
warrant the payment of death pension benefits due to 
excessive income, the Board cannot conclude that recovery of 
the overpayment would defeat the purpose for which the 
benefits were intended.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the appellant unfairly gained $4,068.00 of which she 
had no legal entitlement.  This constitutes unjust 
enrichment.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The appellant has not claimed that she 
relinquished any right or incurred any legal obligation, nor 
do the facts show such.

The appellant has pointed to no additional factors which may 
have a bearing on the outcome of this case, and the Board has 
identified none.

Conclusion

Evaluation of the considerations of equity and good 
conscience reflects that the appellant was at fault in the 
creation of the debt and that she received a windfall in the 
amount of $4068.00 to which she had no legal entitlement due 
to excessive income, both defeating the intended purpose of 
the benefits and resulting in unjust enrichment.  As 
indicated herein, the Board is unable to conclude that 
requiring repayment of the debt in relatively small payments 
over a five year period would result in undue hardship.  
Thus, the Board concludes that the facts of this case, when 
weighed in light of the various elements of equity and good 
conscience, are in favor of the conclusion that a waiver is 
warranted.

In the opinion of the Board, for the reasons and bases 
expressed above recovery of the total amount of the 
indebtedness, in the amount of $4068.00 plus accrued 
interest, would not be against the considerations of equity 
and good conscience.  Waiver of this overpayment is therefore 
denied.  


ORDER

A waiver of overpayment in the amount of $4,068.00, plus any 
and all accrued interest, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

